[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              JAN 15, 2009
                               No. 07-10080                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                      D. C. Docket No. 06-00136-CR-WS

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

ERVIN BERNARD EARL,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                        _________________________

                              (January 15, 2009)

Before BLACK, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:

     Barre C. Dumas, appointed counsel for Ervin Bernard Earl, has filed a
motion to withdraw on appeal supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no issues of arguable merit, counsel’s motion to withdraw is GRANTED and

Earl’s convictions are AFFIRMED. We note, however, that the judgment and the

order memorializing the jury’s verdict incorrectly substitute 18 U.S.C. § 1853 for

18 U.S.C. § 1513. Therefore, we VACATE and REMAND with instructions that

the district court correct the judgment and the order memorializing the jury’s

verdict by replacing 18 U.S.C. § 1853 with 18 U.S.C. § 1513.




                                          2